NATIONWIDE MUTUAL FUNDS Nationwide Bond Fund Nationwide International Value Fund Nationwide Bond Index Fund Nationwide Mid Cap Market Index Fund Nationwide Core Plus BondFund Nationwide Money Market Fund Nationwide Enhanced Income Fund Nationwide Portfolio Completion Fund Nationwide Fund Nationwide S&P 500 Index Fund Nationwide Global Equity Fund Nationwide Short Duration Bond Fund Nationwide Government Bond Fund Nationwide Small Cap Index Fund Nationwide High Yield Bond Fund Nationwide Small Company Growth Fund Nationwide Inflation-Protected Securities Fund Nationwide U.S. Small Cap Value Fund Nationwide International Index Fund Supplement dated October 14, 2014 to the Statement of Additional Information (“SAI”) dated March 1, 2014 (as revised June 5, 2014) Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the SAI. Nationwide Enhanced Income Fund and Nationwide Short Duration Bond Fund Effective October 13, 2014, the Nationwide Enhanced Income Fund and the Nationwide Short Duration Bond Fund (the “Funds”) were reorganized into the Nationwide HighMark Short Term Bond Fund.Accordingly, the Funds will be liquidated and will no longer offer their shares.Therefore, all references and information related to the Funds in the SAI are deleted in their entirety. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
